Fourth Court of Appeals
                                         San Antonio, Texas
                                               February 13, 2018

                                             No. 04-18-00076-CV

                                            IN RE Elizabeth DICK

                                      Original Mandamus Proceeding 1

                                                 ORDER

       On February 11, 2018, relator filed a petition for writ of mandamus. On February 12,
2018, the real parties in interest filed a response. After considering the petition and the response,
we conclude relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is DENIED. See TEX. R. APP. P. 52.8(a). Relator's Motion for Expedited Briefing
and Decision is hereby MOOT. The court’s opinion will issue at a later date.



                                                               _________________________________
                                                               Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2018.



                                                               ___________________________________
                                                               KEITH E. HOTTLE,
                                                               Clerk of Court




1
 This court has jurisdiction pursuant to Texas Election Code section 273.061, which authorizes this court to “issue a
writ of mandamus to compel the performance of any duty imposed by law in connection with the holding of an
election . . . regardless of whether the person responsible for performing the duty is a public officer.” TEX. ELEC.
CODE ANN. § 273.061 (West 2010).